Bunn, O. J., (dissenting.) It is not exactly clear from the the complaint whether the appellee, who was plaintiff in the court below, intended to sue Moores as an individual or in his official capacity as sheriff. If this suit is intended to be one against Moores as an individual, then there arises a question of some difficulty, and it is this: How can the appellant be held responsible for a trespass committed by another or others, but which he did not personally commit, and which he personally had nothing to do with, and knew nothing of, so far as the record shows, until it was committed. As an individual he had no deputy, although he might have an agent or a servant who, acting in the scope of his agency or service, might have involved the principal or master. But an official deputy is neither an agent nor a servant of a sheriff, for he has a fixed character by law. Whatever may be the present doctrine as to the liabiliiy of the principal for the torts of the agent, or of the master for those of the servant, one individual is not responsible for the acts of another, unless some such relation is established between them as that of principal and agent or master and servant, or else a direct complicity in the act itself. This being true, it follows by reason that when a plaintiff elects to sue one as an individual, he must confine himself to the conditions and relations which make the individual responsible as a defendant in his suit. In the opinion of the court in this case it is stated, in substance, that “in trespass against a sheriff, in which he is declared against personally, and not as sheriff, it is held competent to prove that the defendant was sheriff, and that his deputy, as such, committed the trespass. And it is not necessary to prove that the defendant directed his deputy to seize the particular property in question;” citing 2 Hilliard on Torts, § 21, pp. 208 and 209, from which the foregoing statement is extracted. Mr. Hilliard cites Poinsett v. Taylor, 6 Cal. 78, in support of the doctrine of the text. On an examination of the California case, I find it founded on the following state of facts: The plaintiff filed his complaint against the defendant, as sheriff of San Joaquin county, for trespass in seizing certain goods of plaintiff. A demurrer and answer being filed, the plaintiff filed an amended complaint, declaring against the defendant by name, and not as sheriff, to which the defendant pleaded the general issue. On the trial the plaintiff proved the property to be his, and then offered to prove that the defendant was sheriff, and that his under-sheriff took the property, and sold it on an execution against a third person, put in his hands by the defendant. This téstimony was ruled out, on the ground that the issue to be tried was that made by the amended complaint and the answer thereto, and that the plaintiff could only show, as the case then stood, that the defendant himself actually took the property, or directed some other person to take the specific property. So far as it went, the trial court in that case ruled exactly as I contend that he should have ruled in case there was nothing else to effect his ruling as a final determination of the case. But on appeal to the supreme court of that state the lower court's ruling was reversed, but how and why? The court in delivering its opinion said: “Under any aspect of the case, the rulings of the court below were erroneous." It was unnecessary for the plaintiff to declare against the defendant as sheriff, although even this is sufficiently stated in the first count of the declaration. If the defendant had been only a private individual, it was competent for the plaintiff to prove that Webster, who committed the trespass, was agent or servant, and acting under his commands. The defendant also, in his answer, assumes the responsibility of the act of his deputy, treats it as his own, and justifies it. The judge trying the case should have let in all the evidence.” No authority is cited. It is probable that the court was right on the pleadings and evidence in that case; for, even under our practice, the complaint against the individual might have considered as amended so as to suit the evidence, especially when the first paragraph of the complaint was held to be a sufficient declaration agaiust the sheriff in his official capacity any way. It is easily seen, I think, that that case is no authority for the position that in a suit against one individually, which is a transitory action, yon can let in testimony to connect the defendant with the act complained of by showing him to have been a public officer, and that his legal deputy, as such, with process in his hands and by virtue of the same, committed the trespass, and in that way only connect the defendant with the commission of the act complained of. It is not denied that in such case the court might consider the complaint amended to suit the evidence, but such amendment must necessarily be construed as making the action against the defendant in his official capacity, and then the action would not be transitory, but local oiíly. The doctrine of the California court that defendant might prove that Webster was the agent or servant of the defendant, and acting by his commands, establishes nothing, for it does not mean that the plaintiff might, in such case, prove that Webster was the deputy of the defendant, and as such was acting under his commands, for a deputy is no such unimportant person as that implies. In many respects a deputy -does not act under the commands of the sheriff, but by virtue of the process in his hands, and otherwise in his discretion. It is true, the sheriff is civilly responsible for all damage done by his deputy in his official capacity, but that is another question, only to be solved in a suit directly against the sheriff in his official capacity. I take it, therefore, that this suit was intended to be against Moores as sheriff of Bowie county, Texas, for otherwise he could not be connected with the trespass. I take it also that he was merely found in Arkansas, while still domiciled in Texas; and as a suit against him as sheriff I will discuss the case in that aspect. Unlike Arkansas, Texas has no statute fixing the venue of suits for trespass and damages against sheriffs by name, but section 1198, Revised Statutes, 1879, of that state, sub-division 8, reads thus: “Where the foundation of the suit is some crime or offense or trespass, for which a civil action in damages may lie, in which ease the suit may be brought in the county where such crime or offense or trespass was committed, or in the county where the defendant has domicile.” According to this, no action for trespass is transitory by the laws of Texas, and the common law has been changed in that respect, for one charged with having committed trespass must be served in the county in which the trespass was committed, or else in the county where he is domiciled or residing at the time of the service of summons upon him; and not where he may be found, as is said in reference to service of summons in transitory actions. In this state a sheriff can be sued in his official capacity for acts done under color of his office in the county where the cause of action arose, or some part of it. Sec. 5685 of Sand. & H. Dig. Actions in either state against a sheriff, as such, are therefore local, and not transitory, and this action should not have been instituted against Mooi’es, as sheriff, in this state, and, if it was really against him, the judgment should be reversed. The Texas law should govern in each case; and not only so, the judgment against him as sheriff should have been reversed under our law, and the judgment against him as an individual was not sustained by competent testimony, and therefore should have been reversed.